DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/21 (2 IDS) is being considered by the examiner.

					Claim Status
Claims 96-114 are pending and are examined. Claims 1-95 are cancelled.

Claim Objections
Claims 104 and 105 are objected to because of the following informalities:  Correct the comma placement in “,wherein”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 96, 97, 98, 99, 101, 109, 110, 111, 112, 113, and 114 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US Pub 2010/0164110), in view of Reches (US Pub 2008/0009434).

Regarding Claim 96, Jin teaches an apparatus for electrically communicating with a cell (CMOS and nanowires in [0006]), comprising: 
a silicon substrate having a top surface configured to face the cell (Fig. 3 [0055] silicon substrate 302); 
a plurality of connection sites disposed on the top surface and configured to be in electrical communication with the cell via a plurality of conductive surfaces of the plurality of connection sites (Claim 22 A collection of nanowires, wherein the collection comprises at least 1,000 nanowires, silicon substrate 302 in Fig. 3, nanowires 312 [0057]; these nanowires are conductive [0006] metal silicide nanowires, including metallic, semiconducting and ferromagnetic transition metal silicide nanowires); and 
Jin is silent to an integrated circuit disposed in the silicon substrate underneath the top surface and in electrical contact with the plurality of the connection sites, the integrated circuit comprising at least one amplifier unit and at least one stimulator unit.  
Reches teaches in the related art of a nanostructure. [0178] silicon substrate. [0433] Thus, device 50 serves as an amplifier or a switching device where, voltage 57 of gate electrode 56 controls the current flowing from source electrode 52 and drain electrode 54, when a bias voltage 53 is applied therebetween. [0415] In certain embodiments, further detailed hereinunder, switching may be achieved based on the observation that the conductance of semiconducting nanowires can change significantly upon either a gate or bias voltage pulse when the surface of the nanowires are appropriately modified, for example, with molecules, functional groups or nanocrystals. [0416] Specifically, with respect to changes in conductance, subjection to positive or negative gate or bias voltage pulses may cause the change of charge states in the molecules or nanocrystals, and induces the device to make a fully reversible transition between low and high resistance states. [0476] Distinct electrical circuits 96a and 96b and 96c may be created in array 94 as part of an integrated circuit. Alternatively, nanowires may be electrically connected by a closed switch, shown as a filled circle in FIG. 13b and designated 98b. By using the voltage across the electrochemical cell formed by each pair of crossed nanowires to make and break electrical connections both along nanowires in a layer (segmented wires) and between wires in two layers (vias), one can create an integrated circuit of arbitrarily complex topology. The wires may connect to an external or an internal electronic device (not shown), e.g., a resonant tunneling diode or a transistor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an integrated circuit disposed in the silicon substrate underneath the top surface and in electrical contact with the plurality of the connection sites, the integrated circuit comprising at least one amplifier unit and at least one stimulator unit, as taught by Reches, to the device of Jin, to allow for change conductance of nanowires, as taught by Reches in [0415].
	
Regarding Claim 97, Jin teaches the apparatus of claim 96, wherein the integrated circuit comprises at least about 1,000 connection sites (Claim 22 A collection of nanowires, wherein the collection comprises at least 1,000 nanowires, silicon substrate 302 in Fig. 3).  

Regarding Claim 98, modified Jin teaches the apparatus of claim 96, wherein a first connection site of the plurality of connection sites is connected to the at least one amplifier unit and the at least one stimulator unit (Reches teaches [0426] Cell 60 further comprises a plurality of conductive lines 63, preferably arranged on opposite sides of a membrane 65, such that each nanowire of plurality of nanowires 12 is connected to two conductive lines of plurality of conductive lines 63. This allows for a unique address, represented by a pair of gridwise numbers, to be assigned to each individual nanowire. For example, referring to FIG. 8, nanowire 12a, which is connected to conductive lines 63i and 63j is represented by the address (63i, 63j). [0478] The conducting nanowires of the present invention can also serve as conducting interconnects for electronic circuit assembly of multiple layers. Multi-layered electronic assemblies are used to interconnect a large number of circuit layers. A typical multi-layered assembly has several layers of signal lines, separated by interleaving dielectric layers, and via connections running through one or more dielectric layers perpendicular to the layers surface, as required by the specific electric interconnect network of the assembly.)  

Regarding Claim 99, modified Jin teaches the apparatus of claim 98, wherein the at least one amplifier unit comprises a first amplifier unit and a second amplifier unit, 
the at least one stimulator unit comprises a first stimulator unit and a second stimulator unit, and wherein the first connection site of the plurality of connection sites is connected to the first amplifier unit and the first stimulator unit, and a second connection site of the plurality of connection sites is connected to the second amplifier unit and the second stimulator unit (Reches teaches [0476] Distinct electrical circuits 96a and 96b and 96c may be created in array 94 as part of an integrated circuit. Alternatively, nanowires may be electrically connected by a closed switch, shown as a filled circle in FIG. 13b and designated 98b. By using the voltage across the electrochemical cell formed by each pair of crossed nanowires to make and break electrical connections both along nanowires in a layer (segmented wires) and between wires in two layers (vias), one can create an integrated circuit of arbitrarily complex topology. The wires may connect to an external or an internal electronic device (not shown), e.g., a resonant tunneling diode or a transistor.)

Regarding Claim 100, modified Jin teaches the apparatus of claim 96.
Modified Jin is silent to the integrated circuit comprises an array of at least about 25 amplifier units, at least about 25 stimulator units, or at least about 25 amplifier units and at least about 25 stimulator units.  
Regarding an array of at least about 25 amplifier units, at least about 25 stimulator units, or at least about 25 amplifier units and at least about 25 stimulator units, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP 2144.04 VIB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of amplifier units or stimulators units to be 25 in the device of modified Jin to allow for amplifying multiple signals simultaneously.

Regarding Claim 101, modified Jin teaches the apparatus of claim 96, wherein the at least one stimulator unit comprises a plurality of voltage stimulus sources (Reches teaches [0415] An additional use of nanostructure 12 is in the field of information storage and retrieving. In certain embodiments, further detailed hereinunder, switching may be achieved based on the observation that the conductance of semiconducting nanowires can change significantly upon either a gate or bias voltage pulse when the surface of the nanowires are appropriately modified, for example, with molecules, functional groups or nanocrystals. [0416] This feature (change in electrical properties upon voltage pulse) may enable the fabrication of electrically erasable and rewritable memory switching devices in which the reversible states are indicated by the conductance of the nanowires.).  

Regarding Claim 107, modified Jin teaches the apparatus of claim 103.
Modified Jin is silent to the at least one stimulator unit is disposed side by side in the silicon substrate with the at least one amplifier unit.  
Regarding the rearrangement of the parts, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP 2144.04 V.C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the at least one stimulator unit and the amplifer unit to be side by side in the silicon substrate, in the device of modified Jin, to allow for a compact electronic device. 

Regarding Claim 109, modified Jin teaches the apparatus of claim 96, wherein the plurality of connection sites comprise an array of metal pads disposed on the top surface, and the integrated circuit comprises an array of pixel circuits, each pixel circuit comprises at least one amplifier unit and at least one stimulator unit, and wherein each metal pad is connected to a corresponding pixel circuit (Reches teaches [0484] Fig. 15a The connection between nanowires 12 and circuitry 122 may be via an array of contact pads 124. Each contact pad may be allocated with more than one nanowire so as to form a bundle of nanowires. [0433] Thus, device 50 serves as an amplifier or a switching device where, voltage 57 of gate electrode 56 controls the current flowing from source electrode 52 and drain electrode 54, when a bias voltage 53 is applied therebetween. [0415] In certain embodiments, further detailed hereinunder, switching may be achieved based on the observation that the conductance of semiconducting nanowires can change significantly upon either a gate or bias voltage pulse when the surface of the nanowires are appropriately modified, for example, with molecules, functional groups or nanocrystals.).    

Regarding Claim 110, modified Jin teaches the apparatus of claim 109.
Modified Jin is silent to for each pixel circuit of the array of pixel circuits: the at least one amplifier unit comprises a pixel amplifier having an area of no more than 500 µm by 500 µm.  
Regarding the size of the area, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IVA.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the pixel amplifier to be no more than 500 µm by 500 µm in the device of modified Jin to allow for a compact and portable device.

Regarding Claim 111, modified Jin teaches the apparatus of claim 96.
Modified Jin is silent to the integrated circuit comprises CMOS transistors having a characteristic dimension of 0.35 µm or less.  
Regarding the characteristic dimension, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IVA.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured CMSO transistors in the integrated circuit of the device as taught by modified Jin to be 0.35 µm or less to allow for a compact and portable device.

Regarding Claim 113, modified Jin teaches the apparatus of claim 96, further comprising a plurality of upstanding nanowires in contact with the plurality of conductive surfaces of the plurality of connection sites, the plurality of upstanding nanowires configured to be in electrical communication with the cell ([0476] Distinct electrical circuits 96a and 96b and 96c may be created in array 94 as part of an integrated circuit. Alternatively, nanowires may be electrically connected by a closed switch, shown as a filled circle in FIG. 13b and designated 98b. By using the voltage across the electrochemical cell formed by each pair of crossed nanowires to make and break electrical connections both along nanowires in a layer (segmented wires) and between wires in two layers (vias), one can create an integrated circuit of arbitrarily complex topology. The wires may connect to an external or an internal electronic device (not shown), e.g., a resonant tunneling diode or a transistor.).

Regarding Claim 112, modified Jin teaches the apparatus of claim 96, wherein each of the plurality of conductive surfaces of the plurality of connection sites comprises a metal pad (Reches teaches [0484] Fig. 15a The connection between nanowires 12 and circuitry 122 may be via an array of contact pads 124. Each contact pad may be allocated with more than one nanowire so as to form a bundle of nanowires.).  

Regarding Claim 114, modified Jin teaches the apparatus of claim 113, wherein the plurality of connection sites are configured to be in electrical communication with the cell via the plurality of upstanding nanowires ([0476] Distinct electrical circuits 96a and 96b and 96c may be created in array 94 as part of an integrated circuit. Alternatively, nanowires may be electrically connected by a closed switch, shown as a filled circle in FIG. 13b and designated 98b. By using the voltage across the electrochemical cell formed by each pair of crossed nanowires to make and break electrical connections both along nanowires in a layer (segmented wires) and between wires in two layers (vias), one can create an integrated circuit of arbitrarily complex topology. The wires may connect to an external or an internal electronic device (not shown), e.g., a resonant tunneling diode or a transistor.).

Claims 102, 103, 104, 105, and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US Pub 2010/0164110), in view of Reches (US Pub 2008/0009434), and further in view of Rogers (US Pub 2012/0157804).

Regarding Claim 102, modified Jin teaches the apparatus of claim 101.
Modified Jin is silent to the at least one stimulator unit comprises at least one multiplexer configured to selectively connect one or more voltage stimulus sources of the plurality of voltage stimulus sources to a connection site of the plurality of connection sites.
Rogers teaches in the related art of nanostructures and electronics. [0197] FIG. 1 shows a set of images and illustrations that detail the fabrication sequence at a single unit cell (FIGS. 1a-d), and a completed device (FIG. 1e). Each cell consists of a contact pad that serves as an electrical interface to the tissue and an associated amplifier and multiplexer. [0066] generating one or more voltages at a plurality of different regions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a multiplexer, as taught by Rogers, to the at least one stimulator unit of modified Jin, to allow for electronically interconnected structures as taught by Rogers in [0032].

Regarding Claim 103, modified Jin teaches the apparatus of claim 102, wherein the integrated circuit further comprises a digital memory in electrical communication with the at least one stimulator unit and the at least one amplifier unit (Reches teaches in [0506] used in microprocessors and digital signal processors).  

Regarding Claim 104, modified Jin teaches the apparatus of claim 103 ,wherein the digital memory is configured to send one or more signals to enable the at least one multiplexer and one or more voltage stimulus sources of the at least one stimulator unit, and to disable one or more amplifiers in the at least one amplifier unit (the examiner notes the limitation “configured to send one or more signals to enable the at least one multiplexer and one or more voltage stimulus sources of the at least one stimulator unit, and to disable one or more amplifiers in the at least one amplifier unit” is directed to intended use. Any digital memory would be capable of sending out a signal. Reches teaches in [0506] used in microprocessors and digital signal processors).  

Regarding Claim 105, modified Jin teaches the apparatus of claim 103 ,wherein the digital memory is configured to send one or more signals to disable the at least one multiplexer and one or more voltage stimulus sources of the at least one stimulator unit, and to enable one or more amplifiers in the at least one amplifier unit (the examiner notes the limitation “configured to send one or more signals to disable the at least one multiplexer and one or more voltage stimulus sources of the at least one stimulator unit, and to enable one or more amplifiers in the at least one amplifier unit” is directed to intended use of the digital memory. Any digital memory would be capable of sending out a signal. Reches teaches in [0506] used in microprocessors and digital signal processors.).  

Regarding Claim 106, modified Jin teaches the apparatus of claim 96.
Modified Jin is silent to the integrated circuit further comprises an output multiplexer coupled to the at least one amplifier unit, the output multiplexer configured to receive a plurality of recording signals representative of an electrical characteristic at some or all of the plurality of connection sites and to generate an output signal based on the plurality of recording signals.  
Rogers teaches in the related art of nanostructures and electronics. [0197] FIG. 1 shows a set of images and illustrations that detail the fabrication sequence at a single unit cell (FIGS. 1a-d), and a completed device (FIG. 1e). Each cell consists of a contact pad that serves as an electrical interface to the tissue and an associated amplifier and multiplexer. [0066] generating one or more voltages at a plurality of different regions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a multiplexer, as taught by Rogers, to the at least one stimulator unit of modified Jin, to allow for electronically interconnected structures as taught by Rogers in [0032].

Claim 108 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (US Pub 2010/0164110), in view of Reches (US Pub 2008/0009434), and further in view of Patolsky (US Pub 2013/0115705).
Regarding Claim 108, modified Jin teaches the apparatus of claim 96.
Modified Jin is silent the amplifier unit comprises a variable gain amplifier (VGA).  
Patolsky teaches in the related art of nanostructures. [0329] The conductance of the silicon nanowire FET was measured by application of AC bias (70 kHz, 30 mV) by means of a lock-in amplifier (Stanford Research System model SR830DSP). The drain current was amplified with a variable-gain amplifier (model 99539 Amplifier System) and filtered by the lock-in amplifier with a time-constant setting of 300 ms.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amplifier in the device of modified Jin to be a variable gain amplifier, as taught by Patolsky, in order to allow for amplifying current, as taught by Patolsky, in [0329].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/           Primary Examiner, Art Unit 1798